391 F.2d 929
O. Karl HOLLINGER, Appellant,v.UNITED STATES of America, Appellee.
No. 25017.
United States Court of Appeals Fifth Circuit.
March 14, 1968.

O. Karl Hollinger pro se.
H. M. Ray, U. S. Atty., Oxford, Miss., for appellee.
Before WISDOM, BELL and DYER, Circuit Judges.
PER CURIAM:


1
Odie Karl Hollinger moved to vacate his convictions for bank robbery and for a Dyer Act violation, contending that his pleas of guilty were induced by two special agents of the FBI who investigated the cases. At an evidentiary hearing below, at which Hollinger was present and testified, one of the agents in question testified in refutation of the allegations made by Hollinger; the other agent was deceased. A United States Marshal, the probation officer who made Hollinger's presentence report, and another FBI agent also testified that they knew of no inducements or mistreatment that might have affected the validity of his guilty pleas. The transcripts of the proceedings at which Hollinger pleaded guilty show that he was advised of his rights. We agree with the court below that "the credible evidence [is] directly contrary to the allegations" made by Hollinger.


2
Finally, the district court did not abuse its discretion in refusing to appoint counsel to represent Hollinger in the Section 2255 proceedings below. See Ford v. United States, 5 Cir. 1966, 363 F.2d 437, and cases cited therein.


3
The judgment is affirmed.